Citation Nr: 0533174	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
December 1992 rating decision that denied entitlement to 
service connection for a left elbow disability.

2.  Entitlement to an increased rating for service-connected 
chondromalacia, patella, left knee, with mild degenerative 
changes, currently rated as 10 percent disabling.

3.  Entitlement to service connection for traumatic arthritis 
of the feet, toes, ankles, hips, low back, hands and 
shoulders.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension.

5.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1968 to April 1977 
and from August 1985 to December 1985 and from March 1988 to 
July 1988.

As to the issue of whether there was clear and unmistakable 
error in the December 1992 rating decision which denied 
entitlement to service connection for a left elbow 
disability, this matter comes before the Board of Veterans 
Appeals (Board) on appeal from a June 2001 rating decision by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2001, a 
statement of the case was issued in August 2002 and a 
substantive appeal was received in August 2002.

As to the remaining issues on appeal, these matters come 
before the Board on appeal from a May 2003 rating decision by 
an RO of the VA.  A notice of disagreement was received in 
May 2003, a statement of the case was issued in June 2004 and 
a substantive appeal was received in July 2004.  The veteran 
testified at a Board video conference hearing in November 
2004.

The issues of entitlement to an increased rating for service-
connected chondromalacia, patella, left knee, with mild 
degenerative changes; entitlement to service connection for 
traumatic arthritis of the feet, toes, ankles, hips, low 
back, hands and shoulders; and whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a December 1992 decision, the RO denied the veteran's 
claim for service connection for a left elbow disability.

2.  Although the veteran contends that the RO erred in 
December 1992 when it failed to grant entitlement to service 
connection for a left elbow disability, he has not 
established, without debate, that the correct facts, as they 
were then known, were not before the RO; that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; or that, but for 
any such alleged error, the outcome of the decision would 
have been different.

3. At the veteran's personal hearing before the Board in 
November 2004, the veteran withdrew his claim for an 
increased evaluation for tinnitus.  


CONCLUSIONS OF LAW

1.  The December 1992 RO rating decision that denied service 
connection for a left elbow disability is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2005).

2.  Clear and unmistakable error in the December 1992 rating 
decision has not been established.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2005).

3.  With respect to the issue of entitlement to an increased 
evaluation for tinnitus, the criteria for withdrawal of the 
Substantive Appeal by the veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and unmistakable error

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) noted that a clear and unmistakable error 
(CUE) claim is not a claim for benefits, but rather is a 
collateral attack on a final decision.  Thus, one requesting 
reversal or revision on the basis of CUE is not a claimant 
within the meaning of the VCAA and therefore, the notice and 
development provisions of the VCAA do not apply to claims 
based on CUE.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement with 
how the RO evaluated the facts is inadequate to raise a claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

As extant at the time of the December 1992 rating decision, 
in order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 C.F.R. § 3.303 (1992).

Service connection for left elbow disability was denied in a 
December 1992 rating decision.  The RO observed that the 
veteran had a history of complaints of left elbow 
neurological problems.  However, the RO also noted a recent 
February 1992 VA examination showed a full range of motion of 
the veteran's left elbow, normal sensory reflexes in all 
extremities and no abnormalities of the left elbow on x-ray.  
As such, the RO denied service connection for a left elbow 
disability because the record did not show that the veteran 
had a left elbow disability at that time.  The RO 
specifically held that any neurological symptoms the veteran 
had experienced in service were acute and transitory.  
Following written notification of the December 1992 decision 
that denied service connection for a left elbow disability, 
the veteran did not appeal that decision; therefore, that 
decision became final as to the evidence then considered.  
See 38 U.S.C.A. § 7105 (West 2002).  See also 38 C.F.R. 
§§ 20.302, 20.1103 (2005).  

The veteran asserts that the RO erred in December 1992 by not 
granting service connection for a left elbow disability.  He 
argues that the VA examination in February 1992 was 
inadequate because it failed to take into account his left 
extremity nerve problems.

The Board recognizes the medical records from 1988 to 1992 
which show complaints of and diagnoses of left elbow 
impingement, left ulnar nerve involvement, and left carpal 
tunnel syndrome.  However, the evidence of record at the time 
of the 1992 rating decision did not attribute these 
conditions to a left elbow disability related to the 
veteran's active duty service.  Moreover, at the time of the 
December 1992 rating action, there was evidence (the February 
1992 VA examination) that the veteran did not have a chronic 
neurological disability of the left elbow.  To the extent 
that the veteran argues that the February 1992 VA examination 
was insufficient, or that the RO erred by failing to afford 
him a neurological examination, the Board notes that a breach 
of the duty to assist is not the type of error that 
contemplates CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  Further, the 
veteran's assertion that the RO erred by choosing to give 
more weight to the February 1992 VA examination report than 
the service medical records is nothing more than a 
disagreement with how the RO evaluated the facts of case, 
which does not rise to the level of CUE.  See Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  The Board also notes that 
at the time of the December 1992 rating decision, there was 
no medical evidence of record noting a current nerve 
disability which was related to an illness or injury during 
active duty service.  

Therefore, the Board cannot conclude that the RO committed 
clear and unmistakable error in 1992 by failing to grant 
entitlement to service connection for a left elbow 
disability.  The Board notes that the RO did, in its rating 
decision, note the left elbow impingement noted in the 
veteran's service medical records.  However, the RO stated 
that such condition was not chronic and that no disability 
was shown at the time of the 1992 VA examination.  
Accordingly, the Board does not accept the premise that the 
RO undebatably erred by not granting entitlement to service 
connection for a left elbow disability in its December 1992 
rating decision.  

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
December 1992 rating decision, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. At 
43-44; Russell, 3 Vet. App. 313-314.

Increased evaluation for tinnitus

The veteran perfected an appeal from a May 2003 rating 
decision that denied an increased evaluation for tinnitus.  
At his personal hearing before the undersigned in November 
2004, the veteran indicated that he was withdrawing his 
appeal on that issue.  The transcript has been reduced to 
writing and is of record. See Tomlin v. Brown, 5 Vet. App. 
355, 357-58 (1993) (holding that testimony at a hearing, once 
reduced to writing, can be construed as an NOD).  An appeal 
may be withdrawn in writing at any time before the Board 
renders a decision.  38 C.F.R. § 20.204(b) (2005).  Once the 
veteran withdrew his appeal of the issue of entitlement to an 
increased evaluation for anxiety disorder, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review these issue on appeal and they are dismissed.  38 
U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The December 1992 rating decision that denied entitlement to 
service connection for a left elbow disability is not clearly 
and unmistakably erroneous.

The appeal on the issue of entitlement to an increased 
evaluation for tinnitus is dismissed.

	
REMAND

The Board notes that the veteran's claims file indicates that 
he currently receives Social Security Administration (SSA) 
benefits.  In fact, at his November 2004 Board video 
conference hearing, the veteran testified that he was 
receiving full disability from the SSA.  The SSA decision 
awarding the veteran these benefits, to include the records 
that it considered in making the decision are not of record.  
The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records.  See 38 C.F.R. § 3.159(c) 
(2) (2005).  Therefore, the RO must obtain all available 
records relating to the appellant's claim for Social Security 
disability benefits.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The SSA should be requested to 
furnish copies of any and all 
administrative and medical records 
related to any application for disability 
benefits filed by the veteran.

2.  After completion of the above and any 
additional development deemed necessary, 
the record should be reviewed and it 
should be determined if the various 
benefits sought can be granted.  The 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


